Per Curiam.
There was submitted to the court a petition for a declaratory judgment, “as to the meaning of chapter 185 of the laws of 1936 (N. J. Stat. Annual 1936, § 135-106a (25) and chapter 186 of the laws of 1936 (N. J. Slat. Annual 1936, § 182-92), specifically stating whether or not it is now necessary, in order for a conditional sales vendor to be protected in the reservation of his title as against purchasers from and creditors of the conditional sales vendee, in the case of a sale of an automobile under a conditional sales agreement where such purchasers from or creditors of conditional sales vendee, have had no notice of the conditional sales contract * * * to file with the county clerk such a conditional sales agreement.”
Nothing is presented to us but the bare petition. There is no state of the case and no brief. Nowhere in the petition or otherwise does it appear that there is any actual controversy in respect to the meaning or validity of the statutes in question, and nowhere does it appear that notice of this application has been given to any official of the state or county who manifestly have an interest if and when an actual controversy should arise. In fact it nowhere appears that any notice was given to anybody.
*146Now the general rule is that the court will not render a declaratory judgment as to the validity or construction of a statute in the absence of an actual controversy, nor in the absence of notice to municipal or state officials affected by the declaration relating to statutes if and when an actual controversy arises respecting such statutes. 1 G. J. S. 1042. See, also, Pamph. L. 1924, ch. 140, p. 312; Cum. Supp. Comp. Stat. 1911-1924, p. 2834, §§ 163-351 et seq.
The application herein will be denied.